IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

 

BOROLT hy yay Meunewe

-

lrresnomls Lle ; Kod, Taaphs
Wyetr

(Write the full name of each plaintiff who is filing

this complaint. If the names of all the plaintiffs

cannot fit in the space above, please write “see

attached” in the space and attach an additional

page with the full list of names.)

-against-

 

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Complaint for a Civil Case

CaseNo, 2527 “(23-C\ Ww SRR
(to be filled in by the Clerk's Office)

 

REQUEST FOR TRIAL oe

Plaintiff requests trial by jury.

 

 

Yes tL No

 

 

Case 4:20-cv-00423-DGK Document 1-1 Filed 06/02/20 Page 1of8
Deteudants Cot

Mee gen Brevvar
Posk Vnodtey GCeu enc! Uted Sa sf Nac Oe

YS L" Entou+ Pliza SUNY

Kova 412.
Washing ph PC., AAO G4ISF

A ndven- Sau |

C pinm Nes DU Creiol Seew ty A yn Wel tec LRA

ex KC Mayer
Cy Fumes

Ald. a, Streot
teed CGEIOE

EC Bord pt Comm nfs’
Mayor Buintun C-Uce!

[2s- Locuse &t

L. C46 O.20-07-66428-D6k Document 1-1 Filed 06/02/20 Page 2 of 8
De-feyAav 4 Cont)

(lov old Timmy

VS President
L606 Penasy! Yeu e AL z Nw

U/ as bingt? A, DC

Case 4:20-cv-00423-DGK Document 1-1 Filed 06/02/20 Page 3 of 8
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

vn Asubn Watt

Street Address / 4 Ob W Si+hL Se Xo

City and County Loewe he, Ip lye ov)

State and Zip Code re Ga FS Us 662 / —

Telephone Number Tir -? S. 2-0 Ik C

E-mail Address as ols uae B Gg Pik f . CObA

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1 . x
Name Kavil es Cle hi [ We Pept

Job or Title
(if known)

Street Address LIBS L OC 2der

City and County Ka ash Crty Z Wz hiog Coon ts
State and Zip Code fj (SSO Uy , , G4A/O’S

Telephone Number i [6. 724. SZ oY

E-mail Address
(if known)

 

 

Defendant No. 2 i
Name YAM Let Pavy |
Job or Title 7 5 ATID R We y (seed b (

(if known) ‘
Street Address AV foun Syl voy cn A Ye

City and County

 

2
Case 4:20-cv-00423-DGK Document 1-1 Filed 06/02/20 Page 4 of 8
State and Zip Code Was hy Ms tow) p) fe 2 OSSO

Telephone Number

 

E-mail Address
(if known)

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the designated information for this

type of case. (Check all that apply)

[ ] Federal question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

 

 

 

PY sui against the Federal Government, a federal official, or a federal agency

List the federal officials or federal agencies involved, if any.

FEL ; ULL Sacicl Securite

 

 

[Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. Ina diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

A. The Plaintiff(s)

The plaintiff, (name) , is a citizen of the State
of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

3
Case 4:20-cv-00423-DGK Document 1-1 Filed 06/02/20 Page 5of8
B. The Defendant(s)
1. If the defendant is an individual

The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

2. If the defendant is a corporation

The defendant, (name) , 1s
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Or is
incorporated under the laws of (foreign nation)

, and has its principal place of

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

C. The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
counting interest and costs of court, because (explain):

T Me cl yea Kiev A bol pre ne bitedifir dj
Ylefur Wi octs CommrHed

 

III. Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make legal
arguments. You must include the following information:

* What happened to you?
¢ What injuries did you suffer?

* Who was involved in what happened to you?

4
Case 4:20-cv-00423-DGK Document 1-1 Filed 06/02/20 Page 6 of 8
* How were the defendants involved in what happened to you?
* Where did the events you have described take place?
* When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

Mant clgin a Cried Gly i Vid late Givi!
Vig hts, A clowtnct: Dyy Lb [te AXES © Meal © lye tOn
Sthitaye, and coy ip. Patra Pyhts vik pelts
as well. AU commmite Lr LAchsen ae tthywr Co.
L420 and 16. The Centr xtc fr flac lve tye +wne
‘eeyibd 2016 = 202) (puway An lander ney
thes poaary Londvited oy Ke PY Dac & CiTed
the Gciittene pf Sir iol Gr wil , FET ayh UE to

Create tte bylvinc.

 

 

IV. Relief

State briefly and precisely what damages or other relief you want from the Court. Do not
make legal arguments.

Vs SM, 200, 200 Ll dinupezer)
V2.3 SLO, O40 _,4 Font Vi daverg
Lamed ute Crsiativn 4 pewlest) CLE th

Do you claim the wrongs alleged in your complaint are continuing to occur at the present time?

Yes Nof |
Do you claim actual damages for the acts alleged in your complaint?
Yes Nof |

Do you claim punitive monetary damages?

5

Case 4:20-cv-00423-DGK Document 1-1 Filed 06/02/20 Page 7 of 8
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

 

years  Copey ut Ht ih Wet Lilie: b Yichd. Vig hte

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

Date of signing: Ie yeA, 204 0

Signature of Plaintiff

Printed Name of Plaintiff xk aby Wy LLL

 

6

Case 4:20-cv-00423-DGK Document 1-1 Filed 06/02/20 Page 8 of 8
